  Case 3:20-cv-16590-MAS Document 13 Filed 12/22/20 Page 1 of 1 PageID: 72




                                                                    Eitan D. Blanc
                                                                    Member PA & NJ BAR
                                                                    Direct Dial-267-765-7341
                                                                    Fax – 267-765-9689
                                                                    edblanc@zarwin.com

                                       December 22, 2020

VIA ECF
Hon. Michael A. Shipp, U.S.D.J.
United States District Court
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608


       Re:     In Re Bath Iron Works v. Congoleum Corporation; U.S. District Court,
               District of New Jersey, No. 3-20-cv-16590-MAS


Dear Judge Shipp:

       This letter is submitted, pursuant to Your Honor’s judicial preferences, in lieu of a formal
motion seeking the Court’s permission for Anthony R. Twardowski and Earl M. Forte, III to appear
on behalf of DVL, Inc. and DVL Kearny Holdings pro hac vice. Enclosed are proposed forms of
order and certifications in support of the applications for Pro Hac Vice. Counsel for Bath Iron
Works Corporation and Congoleum Corporation have consented to their pro hac vice admission.
We respectfully request your honor enter the enclosed orders.

       We appreciate Your Honor’s attention to this matter. Please do not hesitate to contact me
with any questions.

                                             Respectfully,

                                             /s/ Eitan D. Blanc
                                             Eitan D. Blanc

EDB
Enclosures
CC: All counsel of record (via ECF)
